By Judge Randall G. Johnson
I have now had an opportunity to do some research on Mr. Shapiro’s request that depositions, interrogatories, and requests for admissions of the present defendant in a previous lawsuit be adopted as evidence in this case. I conclude that they may not be so adopted. In light of the nearness of the trial date, I will give only a very brief statement of my reasons.
With regard to requests for admissions, Rule 4:11 of the Rules of the Supreme Court of Virginia specifically states:
Any admission made by a party under this Rule is for the purpose of the pending action only and is not an admission by him for any other purpose nor may it be used against him in any other proceeding.
Emphasis added.
As for depositions, Professor Bryson notes that a deposition may not be used against a person who was not a party at the time the deposition was taken. Bryson, Handbook on Virginia Civil Procedure (2d ed. 1989), p. 374. He then suggests that under the “principle of mutuality,” a person who was not a party when the deposition was taken also may not use it against a person who was a party. Id. at 375.1 agree with that suggestion. Further, I see no reason why it does not apply with equal force to interrogatory answers. Accordingly, I hold that they also may not be used as substantive evidence in this case. The trial judge will determine whether, *131and under what circumstances, depositions and/or interrogatory answers may be used for impeachment.